Citation Nr: 0811980	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was before the Board in May 2007, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.  


FINDING OF FACT

The average puretone threshold in the left ear is 38.75 
decibels, with speech discrimination ability of 86 percent, 
and the average puretone threshold in the right ear is 42.5 
decibels, with speech discrimination ability of 86 percent.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable initial disability 
rating for his service-connected bilateral hearing loss.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, and notice of the type of evidence necessary to 
establish disability ratings and effective dates, by letter 
mailed in June 2007.  Although this notice was not sent prior 
to the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claim was no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claim in 
November 2007.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  However, 
that case dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
Here, the veteran is challenging the initial evaluation of 
his hearing loss following the grant of service connection.  

The veteran has been afforded appropriate VA examinations and 
service treatment records and pertinent VA medical records 
have been obtained.  The Board has considered whether another 
VA examination is necessary in light of the period of time 
that has passed since the most recent examination in March 
2001.  However, more recent VA outpatient records have been 
obtained, and they do not indicate that the veteran's hearing 
has worsened since the March 2001 examination.  A hearing aid 
fitting was conducted in March 2004; at that time, the 
veteran reported that normal conversational speech was 
comfortable and easily understood.  While the veteran 
maintains that his hearing is worse than is reflected by the 
current rating, and has gradually worsened over the more than 
30 years since he first noticed the problem, neither he nor 
his representative has asserted that his hearing has 
significantly worsened since the most recent VA examination.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The veteran responded 
in July 2007 to the VCAA notice letter by stating that he had 
no other information or evidence to give VA.  

In sum, the Board is satisfied that the any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)	When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.
(b)	When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with the criteria for a compensable rating.  

On VA audiological evaluation in March 2001, puretone 
thresholds in decibels (db) 


for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)	|1000	2000	3000	4000	|Average 
Right (dB)	|15	30	55	70	|42.5
Left (dB) 	|10	20	55	70	|38.75

Speech audiometry results for the March 2001 examination show 
speech recognition ability of 86 percent in the right ear and 
of 86 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a zero percent rating.  

The Board also notes that the readings reported by the March 
2001 VA examiner do not meet the requirements for exceptional 
patterns of hearing impairment.  

The Board is of course aware of the veteran's contentions, 
and those of his wife, concerning the severity of his 
service-connected hearing loss symptomatology.  The veteran's 
wife stated at the hearing that the veteran does not hear her 
when she speaks in a normal voice, or he misunderstands what 
she says.  The veteran's wife described the difficulties that 
the veteran faces in trying to carry on everyday life, and 
the frustration she experiences in trying to communicate with 
him.  

There is no reason to doubt any of the statements offered by 
the veteran or in his behalf.  However, in establishing a 
disability rating, the Board is primarily guided by the 
rating schedule.  See Lendenman, supra.  Indeed, the Board's 
consideration of factors outside of the rating criteria 
provided by the regulations is error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The objective 
evidence in this case is clear and unambiguous.  For these 
reasons, the Board believes that the objective evidence of 
record outweighs these statements.  

Moreover, the veteran is service connected for tinnitus, and 
a 10 percent disability rating has been assigned.  "Tinnitus 
is a ringing, buzzing noise in the ears.  Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)."  Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995).  At his hearing, the 
veteran attributed much of his frustration with his hearing 
to the ringing in his ears.  See 38 C.F.R. § 4.14 (2007) [the 
evaluation of the same disability under various diagnoses is 
to be avoided]. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for hearing loss are not met, and an 
allowance of the benefit sought on appeal is not in order.  

Consideration has also been given to assigning a staged 
rating; however, at no time during the appeal period has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  By regulation, extra-
schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a).  Here, 
the record reflects that the veteran has not required 
frequent hospitalizations for his hearing loss and the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  There is no evidence 
indicating that the hearing loss has resulted in marked 
interference with employment.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  




ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


